Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00729-CV

                STATE FARM MUTUAL AUTOMOBILE ASSOCIATION,
                                 Appellant

                                                 v.

                                         Veatrice COOK,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21431
                        Honorable Stephani A. Walsh, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
denying appellant’s motion for summary judgment as to appellee’s common law and statutory bad
faith claims is AFFIRMED. The portion of the trial court’s order denying appellant’s motion for
summary judgment as to appellee’s prompt payment claim is REVERSED, and judgment is
RENDERED that appellee take nothing on that claim. The cause is REMANDED to the trial court
for further proceedings. Costs of the appeal are taxed against the parties who incurred them.

       SIGNED September 18, 2019.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice